DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is the same as U.S. Patent No. 10,956,682.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, namely an abstract idea, without significantly more. 
Independent claims 1,14, and 19, recited a computer implemented method, a computer program product, or a computer processing system, respectively, “obtaining  a group… of labels, determining that… values is less, selecting a…. properties, assigning a belief score, determining whether to present a question, and removing… a classification label”. As drafted, the limitations discussed above all describe abstract idea; in particular, mental processes, embodied for example, in the work of an editor who could regularly perform these limitations manually with a general purpose computer. All of the limitations encompass a process a human can discern mentally using pen and paper, regardless of the fact that the claim limitations may use a 
Furthermore, the above judicial exception examples are not integrated into a practical application. As mentioned above, the additional element of performing the process using a computer or general purpose processor (i.e. applying a judicial exception using a computer component) cannot provide an inventive concept. Also, the claimed invention does not claim a particular solution to a problem or a particular way to achieve a desired outcome (see MPEP 2106.05(f)(1)). Accordingly, these additional elements do not integrate the Abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the as drafted claim limitations do not recite additional elements that are sufficient to amount to significantly more than the judicial exception, thereby making the claim ineligible for patenting. 
Regarding claims 2-13,15-18, and 20, the claims add mathematical features such as nodes, edges, adjusting the belief scores, a word embedding score, mathematical similarity, an edge confidence score, learner models, tracking patterns, classifying, and  adjusting confidence values which all describe abstract ideas, in particular, mathematical concepts. Again, all of the limitations encompass a process a human can discern mentally using pen and paper, regardless of the fact that the claim limitations may use a “computing device” to perform the process (see MPEP 2106.04(1)(2)(111)(C)). Therefore, these claims are ineligible also.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,956,682. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method, computer program product, and system comprising:  
obtaining a group of classification labels and corresponding confidence values for
at least one object identified within an image using a computer-based object recognition
technique; in response to determining that each of the confidence values is less than a
confidence threshold value, using a wordweb to determine one or more properties that
distinguish between at least a first one of the classification labels and at least a second one of the classification labels within the group; selecting a first one of the properties to generate and output a first question to a user, wherein said selecting is based at least in part on information indicating a level of prior knowledge of the user regarding (i) each of the one or more properties and (11) each of the one or more classification labels;
assigning a belief score to an answer input by the user in response to the first

wherein the method is carried out by at least one computing device.
Claims 1-7 of the instant application are similar to claims 1-7, respectively, of US Patent No. 10,956,682.
Claim 8 of the instant application is similar to claim 1 of US Patent No. 10,956,682.
Claim 9 of the instant application is similar to claim 8 of US Patent No. 10,956,682.
Claim 10 of the instant application is similar to claim 9 of US Patent No. 10,956,682.
Claim 11 of the instant application is similar to claim 11 of US Patent No. 10,956,682.
Claims 12 and 13 of the instant application is similar to claim 10 of US Patent No. 10,956,682.
Claims 14-15 and 17 of the instant application is similar to claim 13 of US Patent No. 10,956,682.
Claim 16 of the instant application is similar to claim 15 of US Patent No. 10,956,682.
Claim 18 of the instant application is similar to claim 10 of US Patent No. 10,956,682.
Claims 19-20 of the instant application is similar to claim 16 of US Patent No. 10,956,682.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ekambaram et al. (10,915,795) show it is well known to have a system and method that does image object recognition through multimodal conversation templates using confidence values and asking questions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/SUSAN I MCFADDEN/           Primary Examiner, Art Unit 2658                                                                                                                                                                                                        March 25, 2022